department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b1 genin-120376-05 office_of_chief_counsel number info release datel uil ------------------------- ------------------------------------- --------------------------------------- --------------------------------- dear ----------- this letter responds to your inquiry dated date in which you ask about the tax treatment of a charitable_contribution of property and about the policy aspects of the deduction allowed to c corporations as opposed to s_corporations for certain charitable_contributions of property to be used solely for the care of the ill the needy or infants this letter provides general information regarding charitable_contributions of property and is not a ruling if you would like a private_letter_ruling you will need to submit an application and user_fee in accordance with revproc_2005_1 2005_1_irb_1 copy enclosed you relate the facts as follows the taxpayer an s_corporation and partner in an operating partnership will purchase certain inventory from the partnership the taxpayer plans to hold the inventory and eventually transfer it to a public charity you ask if the taxpayer may claim as a charitable_contribution_deduction the fair_market_value of the inventory at the time of the transfer to charity contributions of ordinary_income and capital_gain_property sec_170 of the internal_revenue_code allows as a deduction subject_to certain limitations any charitable_contribution of property payment of which is made within the taxable_year sec_170 reduces the amount of a charitable_contribution_deduction by the amount of gain that would not be long-term_capital_gain if the property were sold on the date of the contribution in other words the deduction under sec_170 is limited to the taxpayer’s basis in property if the property upon a sale would have generated ordinary_income or short-term_capital_gain sec_1_170a-4 of the income_tax regulations defines ordinary_income_property and provides several examples ultimately whether property will be treated as ordinary_income_property for purposes of sec_170 and sec_1_170a-4 depends on the facts and circumstances in an individual case genin-120376-05 deduction under sec_170 for certain contributions of inventory in your letter you ask whether the internal_revenue_service as directed by congress intended that c and s_corporations receive different treatment under sec_170 you also ask if the law under sec_170 will be changed so that all corporations are subject_to the same rules sec_170 which congress added to the code as part of the tax reform act of provides a special rule allowing an increased deduction in the case of a qualified_contribution of inventory the increased deduction is available only to c corporations and is not available to other entities or to individuals furthermore a qualified_contribution of inventory must meet several requirements including that it must be a gift of property that will be used by a qualified charity to care for the ill the needy or infants the internal revenue service’s role is to correctly administer the tax law which is written by congress only congress has the authority to change sec_170 i hope this information is helpful for your convenience i have also enclosed a copy of publication charitable_contributions if you have any additional questions please contact ----------------------------------------------- at ------------------- sincerely thomas a luxner chief branch office of associate chief_counsel income_tax accounting enclosures revproc_2005_1 publication
